SANDERS, C. J.,
dissents. The showing made by applicant does not bring the case within the holding of In Re Griffiths, 413 U.S. 717, 93 S.Ct. 2851, 37 L.Ed.2d 910 or otherwise satisfy the rules of admission.
SUMMERS, J., dissents for the reasons assigned by SANDERS, C. J., and will assign additional reasons.
This decision is destructive of the well-established standards for admission to the bar. La.R.S. Articles of Incorporation, Art. XIV, Sec. 7. Petitioner, a non-resident alien, has not applied for admission as the rules require. He has not demonstrated his good moral character. The Committee on Bar Admissions in the interest of even-handed application of the admission standards has opposed petitioner’s request. This majority has consistently refused to accept the recommendations of the Committee on Admissions, and this order cavalierly denies the Committee recommendations without further investigation.
MARCUS, J., dissents for reasons assigned by Chief Justice Sanders.